DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 22-23, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rofougaran et al. (US2012/0092284) in view of Jin et al. (“Indoor Localization with Channel Impulse Response Based Fingerprint and Nonparametric Regression”).
To claim 1, Rofougaran teach a system (Figs. 4, 12) for wireless writing tracking, comprising: 
a transmitter (94 of Fig. 15, paragraph 0102) configured for transmitting a first wireless signal through a wireless multipath channel of a venue (inherent due to signal reflection or scattering); 
a receiver (94 of Fig. 15, paragraph 0102) configured for receiving a second wireless signal through the wireless multipath channel (Fig. 4, paragraph 0078, ), wherein the second wireless signal comprises a reflection of the first wireless signal by a tip of a writing instrument in the venue, wherein both the first and second wireless signals are compliant to a wireless data communication standard (paragraphs 0065, 0069, 0119, the RF radar processing module communicates with one or more of the RF radar circuit modules in the multimode RF units to receive a respective reflected RF radar signal for use by the RF radar processing module in calculating a three-dimensional position and/or a three-dimensional motion/displacement of a user-controlled object, such as a user's digit/extremity, finger, hand or stylus); and 
a processor configured for: 
obtaining a time series of channel information (CI) of the wireless multipath channel based on the second wireless signal, and tracking a movement of the tip of the writing instrument based on the time series of CI (TSCI) (obvious, paragraph 0069, 
But, Rofougaran do not expressly disclose wherein each CI comprises channel impulse response (CIR), and transforming the CIR into frequency domain to compute signal powers, tracking movement based on the time series of CI and the signal powers.
	Jin teach exploiting location dependency of channel impulse response, wherein 
A time series of channel information, wherein channel information (CI) comprises channel impulse response (CIR) (page 1121 section III.A, ACIR/approximated CIR), and transforming the CIR into frequency domain to compute signal powers (pages 1122-1123 section III.E), tracking movement based on the time series of the CI and the signal powers (page 1120 section I; page 1125 section E).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Jin into the system of Rofougaran, in order to implement motion tracking with channel impulse response.

To claim 23, Rofougaran and Jin teach a wireless device of a wireless writing tracking system (as explained in response to claim 1 above).

To claim 29, Rofougaran and Jin teach a method of a wireless writing tracking system (as explained in response to claim 1 above).




Rofougaran and Jin teach wherein: a location of the tip of the writing instrument is determined based on a plurality of spatial bins in the venue; each of the plurality of spatial bins is determined by: a respective direction and a respective distance range originating from the receiver; and each direction is identified by a corresponding azimuth angle and a corresponding elevation angle (obvious as 3D coordinate position tracking of a targeted object, such as taught by Fig. 18, paragraphs 0075-0076, 0081, 0098, 0119-0120 of Rofougaran).

To claim 22, Rofougaran and Jin teach claim 1.
Rofougaran and Jin teach wherein the transmitter and the receiver are physically coupled to each other (Fig. 15 of Rofougaran).





Claims 3, 24-25, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rofougaran et al. (US2012/0092284) in view of Jin et al. (“Indoor Localization with Channel Impulse Response Based Fingerprint and Nonparametric Regression”) and Wang (US2017/0090025).
To claim 3, Rofougaran and Sen teach claim 2.
Rofougaran and Sen teach wherein: the movement of the tip is along a surface; and any point on the surface has a zero elevation angle with respect to the receiver (paragraph 0098 of 
	Wang further teach using channel impulse response to localize object within a 3D environment, wherein azimuth and elevation as would be seen at each antenna in the receiver array (paragraphs 0051-0054), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Rofougaran and Jin, in order to further localization detail. 

To claim 24, Rofougaran and Jin teach claim 23.
Rofougaran, Jin and Wang teach wherein: each CI comprises a CIR; a location of the tip of the writing instrument is determined based on a plurality of spatial bins in the venue; each of the plurality of spatial bins is determined by: a respective direction and a respective distance range originating from the receiver; each direction is identified by a corresponding azimuth angle and a corresponding elevation angle; the movement of the tip is along a surface; and any point on the surface has a zero elevation angle with respect to the receiver (as explained in responses to claims 2-3 above).

To claim 25, Rofougaran, Jin and Wang teach claim 24.
Rofougaran, Jin and Wang teach wherein the processor is further configured for: for each time instance and for each spatial bin of the plurality of spatial bins, transforming the CIR into frequency domain to compute signal powers at different frequencies, including a zero frequency 

To claim 30, Rofougaran and Jin teach claim 29.
Rofougaran, Jin and Wang teach wherein: a location of the tip of the writing instrument is determined based on a plurality of spatial bins in the venue; each of the plurality of spatial bins is determined by: a respective direction and a respective distance range originating from the receiver; each direction is identified by a corresponding azimuth angle and a corresponding elevation angle; the writing of the tip is on a surface; any point on the surface has a zero elevation angle with respect to the receiver; and the transmitter and the receiver are physically coupled to each other (as explained in responses to claims 2-3 and 22 above).



Allowable Subject Matter
Claims 4-21, 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        March 22, 2022